Citation Nr: 0004920	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-32 020	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for chronic 
colds/respiratory disorder as due to an undiagnosed 
disorder.

2. Entitlement to service connection for a joint disorder as 
due to an undiagnosed disorder.

3. Entitlement to service connection for fatigue as due to an 
undiagnosed disorder.

4. Entitlement to service connection for memory loss as due 
to an undiagnosed disorder.

5. Entitlement to service connection for night sweats as due 
to an undiagnosed disorder.

6. Entitlement to service connection for a skin disorder as 
due to an undiagnosed disorder.

7. Entitlement to service connection for a sleep disorder as 
due to an undiagnosed disorder.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran evidently had periods of active military service 
from February 1972 to November 1977, from February to 
November 1987, from January to March and April to August 
1991, from September 1991 to August 1992 and from January to 
May 1993 and periods of Army Reserve service.  He served in 
the Southwest Asia theater of operations from September to 
December 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In March 1999, the veteran canceled his appearance at a 
personal hearing at the RO and requested that the hearing be 
rescheduled and that he receive additional time to submit new 
evidence in support of his claims.  The veteran failed to 
appear at a November 1999 personal hearing and has not 
submitted any further evidence in support of his claims.  

Finally, in a September 1999 memorandum, AMVETS advised the 
RO that it would no longer represent the veteran in the 
action on appeal.  The memorandum indicates that the veteran 
was informed of AMVETS' action.   


REMAND

The law providing for presumptive service connection for 
veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War was amended to extend 
the presumptive period to December 31, 2001.  62 Fed. Reg. 
23,138, 23,139 (1997) (interim rule promulgated in April 
1997), adopted as a final rule without change, effective 
March 6, 1998.  63 Fed. Reg. 11,122, 11,123 (1998).  This 
change is now set forth at 38 C.F.R. § 3.317(a)(1)(i) (1999).  
Under the new criteria, a Persian Gulf War veteran who served 
in the Southwest Asia theater of operations can be granted 
service connection for chronic disabilities resulting from an 
undiagnosed illness or combination of illnesses manifested by 
certain listed symptoms.

The veteran served in the Southwest Asia Theater of 
operations.  He contends that his claimed conditions were 
incurred as a result of his military service during the 
Persian Gulf War.  The new regulations were addressed by the 
RO in an August 1997 supplemental statement of the case.  
However, additional evidentiary development is warranted on 
this claim prior to appellate review.

The veteran's service medical records for the initial period 
of service (February 1972 to November 1977) are not currently 
associated wit the claims folder; and it is unclear whether 
the RO has adequately attempted to obtain them.  While the 
veteran has not specifically alleged that the claimed 
disabilities are related to that period, nevertheless, any 
additional service records might prove relevant in deciding 
the etiology of these disabilities.  The active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
medical records currently associated with the claims folder 
appear incomplete.  It is unclear whether the RO has 
adequately attempted to obtain these records.  The claims 
file currently contains incomplete service medical records 
from March 1991 to July 1994. 

The RO must endeavor to obtain all of the veteran's service 
medical records.  In particular, a review of the RO's 
correspondence with the National Personnel Records Center 
(NPRC) indicates that the RO has not requested all of the 
veteran's service medical records.  Service medical records 
from his service in Saudi Arabia, from September to December 
1991 do not appear to be associated with the claims file.  In 
February 1994, the NPRC advised the RO to request the 
veteran's records from Fort Meade, Maryland.  The RO's August 
1994 records request does not include the veteran's Persian 
Gulf War service in 1991.  While some service medical and 
personnel records were obtained, including a February 1992 
separation examination report, other pertinent records 
regarding his service during the Persian Gulf War were not 
received.  

Moreover, a January 1995 Report of Contact (VA Form 119) 
indicates that the veteran's reserve unit in Bloomington, 
Indiana, advised the RO that it had service medical records 
for March 1991; those records were received by the RO in 
February 1995.  The VA Form 119 also notes that Fort Meade or 
the veteran might have other service medical records, 
although the veteran advised the RO that he did not have any 
service medical records.  

Most importantly, a February 1996 memorandum from the VA 
Quality Assurance Specialist to the Rating Specialist reveals 
that the veteran's military medical records were actively 
pursued, including a request to Fort Meade in August 1994, 
that Fort Meade did not reply and that there was no follow up 
to the request.  Corrective action was recommended by the 
Quality Assurance Specialist, including that the Military 
Records Specialist consider if another request to Fort Meade 
would be in order or if some other follow-up was needed.  In 
an undated note, the Military Records Specialist said there 
was no reason whatsoever for the veteran's records to be at 
Fort Meade and no need to follow up.  The Board disagrees.  
There might also be additional active duty and Army Reserve 
medical records dated prior to and subsequent to the March 
1991 and July 1994 records.  Also, a September 1994 response 
to the RO's record request indicates that "the individual is 
assigned to a USAR unit" and a November 1995 psychiatric 
evaluation referred to the veteran as "First Class Army 
Sergeant."  While the veteran's contentions primarily 
concern Operation Desert Shield/Storm active service, 
nevertheless, judicial precedents would appear to mandate 
that all of his available military medical records should be 
sought and associated with the claims folder.  Additionally, 
DUTRA medical records might prove relevant particularly 
concerning whether any claimed disability preexisted the 
veteran's Operation Desert Shield/Storm active service.  
Additional development is required in this regard.

Furthermore, an April 1996 VA general medical examination 
report indicates that the veteran underwent three Persian 
Gulf War examinations, with diagnostic workups and laboratory 
studies, including one at the VA medical center and two at 
Fort Knox.  While the veteran submitted a copy of a December 
1993 VA Persian Gulf War protocol examination report, reports 
of the examinations performed at Fort Knox, Kentucky, are not 
of record.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following actions:

1. The RO is requested to directly 
contact the Army National 
Guard/Reserves unit(s) to which the 
veteran has been assigned and the 
National Personnel Records Center 
(NPRC) (or any other indicated agency) 
to request written verification of all 
the veteran's ACDUTRA and INACDUTRA 
dates, as possible.  If needed, the 
veteran's assistance in this 
undertaking should be solicited.

2. The RO should directly request that 
the Army National Guard/Reserve 
unit(s) to which the veteran has been 
assigned and the NPRC (or any other 
appropriate organization) to search 
for any additional Army National 
Guard/Reserves medical records 
(including INACDUTRA and ACDUTRA) and 
active service medical records, 
including those from his every period 
of active service from February 1972 
to May 1993 and any additional Army 
Reserve medical records, i.e., dated 
subsequent to 1991.  The RO should 
request NPRC (or any other appropriate 
organization) to state in writing 
whether it has searched all applicable 
secondary sources for such records.  
In the event that the records are 
unavailable, this should be noted in 
writing in the claims folder.  Again, 
to the extent that the veteran's 
assistance is needed in determining 
outfits, or other details for an 
informed request, his assistance 
should be requested.

3. The RO should contact and request the 
veteran to provide any additional Army 
National Guard/Reserves medical 
records (included INACDUTRA and 
ACDUTRA) and active service medical 
records that he may possess.  The RO 
should request the veteran to provide 
the names, addresses and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.  In any event, the RO should 
request copies of all Persian Gulf War 
protocol examinations performed on the 
veteran by VA and at Fort Knox, 
Kentucky.

4. To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made. 
The appellant and his representative 
should also be informed of any 
negative results. 38 C.F.R. § 3.159 
(1999).

5. Thereafter, the RO should review the 
claims folder and ensure that all of 
the foregoing development action has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. See Stegall v. West, 11 
Vet. App. 268 (1998).

6. The RO should then readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws 
and regulations, and consideration of 
any additional information obtained as 
a result of this remand.  In 
particular, the RO should evaluate the 
claims for service connection for the 
claimed disabilities under 38 C.F.R. § 
3.317.  If the decision with respect 
to the claims remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case, 
which includes the criteria regarding 
service connection for undiagnosed 
illnesses, and be given a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




